Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-20-00109-CV

                                     Gerald E. MEYER,
                                         Appellant

                                              v.

                          Diemanh Thi VAN and Hung Van Nguyen,
                                        Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1096-CV-A
                        Honorable Dwight E. Peschel, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant.

       SIGNED March 11, 2020.


                                               _________________________________
                                               Beth Watkins, Justice